Name: Commission Regulation (EEC) No 3933/92 of 30 December 1992 amending Regulation (EEC) No 3858/89 laying down detailed implementing rules for the import arrangements applicable to products falling within CN codes 0704 10 91, 0714 10 99, 0714 90 11 and 0714 90 19, originating in third countries which are not contracting parties to GATT, other than the People' s Republic of China
 Type: Regulation
 Subject Matter: trade;  international trade;  tariff policy;  cooperation policy;  plant product
 Date Published: nan

 31 . 12. 92 Official Journal of the European Communities No L 398/15 COMMISSION REGULATION (EEC) No 3933/92 of 30 December 1992 amending Regulation (EEC) No 3858/89 laying down detailed implementing rules for the import arrangements applicable to products falling within CN codes 0704 10 91 , 0714 10 99, 0714 90 11 and 0714 90 19, originating in third countries which are not contracting parties to GATT, other than the People's Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 430/87 of 9 February concerning the import arrangements appli ­ cable to products falling within CN codes 0714 10 and 0714 90 and originating in certain third countires ('), as last amended by Regulation (EEC) No 3909/92 (2), and in particular Article 2 thereof, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3858/89 is hereby amended as follows : 1 . in Article 3 :  paragraph 1 (a) is replaced by the following : '(a) must be accompanied by the original of a certi ­ ficate of origin drawn up by the competent authorities of the exporting country in accordance with the model set out in the Annex ; the authorities of the exporting country shall forward the signatures and stamps of authorities empowered to draw up such certificates to the Commission  paragraph 2 is deleted ;  paragraph 3 is replaced by the following paragraph 2 : '2. Applications for certificates as referred to in paragraph 1 may not cover a quantity in excess of 7 500 tonnes per party concerned acting upon his own account.' ; 2. the Annex hereto is added as the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas Commission Regulation (EEC) No 3858/89 (3), which lays down detailed rules for the application of the quota provided for therein, provides that exporting coun ­ tries are to issue certificates testifying to the origin of each consignment of products exported ; whereas the model for such certificates has still not yet been determined ; whereas, in the light of experience gained and for the sake of harmonization, the certificate of origin in the Annex to Commission Regulation (EEC) No 3850/89 (4), which is already in use in certain exporting countries and is to come into use in 1993 in all exporting countries which are Contracting Parties to the GATT, should apply ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 43, 13. 2. 1987, p. 9 . 0 OJ No L 394, 31 . 12 . 1992. 0 OJ No L 374, 22. 12. 1989, p. 37. (4) OJ No L 374, 22. 12. 1989, p. 8 . class="page"> ANNEX 1 Consignor CERTIFICATE OF ORIGIN for imports of agricultural products into the European Economic Community No ORIGINAL 2 Consignee (optional ) 3 ISSUING AUTHORITY 4 Country of origin 5 RemarksNOTES A. The certificate must be completed in typescript or by means of a mechanical data-processing system, or similar procedure . B. The original of the certificate must be lodged together with the declaration of release for free circulation with the relevant customs office in the Community. 6 Item number  Markings and numbers  Number and kind of packages  DESCRIPTION OF GOODS 7 Gross and net mass (kg ) B THIS IS TO CERTIFY THAT THE ABOVE PRODUCTS ORIGINATE IN THE COUNTRY INDICATED IN BOX 4 AND THAT THE INDICATIONS IN BOX 5 ARE CORRECT. Place and date of issue Signature Issuing authority's stamp 9 RESERVED FOR THE CUSTOMS AUTHORITIES IN THE COMMUNITY